DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application has been examined.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-11 and 13-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thakur et al. (USPN 11,082,862; hereinafter Thakur).
Regarding claims 1, 9 and 17 Thakur discloses a computer implemented method, a system, a non-transitory computer-readable medium storing instructions, comprising:
(fig. 5); and
one or more computer-readable media storing instructions executable by the one or more processors (fig. 5), wherein the instructions, when executed, cause the system to perform operations comprising:
communicating with a plurality of user equipment (UE) to obtain metric data indicative of communications between the plurality of the UE and network transceivers in a telecommunications network (col. 5, lines 40-60; wherein the monitoring systems collects data related to network metrics/statistics related to communications between user devices and the network);
generating, based at least in part on the metric data, first utilization data that indicates a first utilization of a first wireless access technology within a first geographic area of the telecommunications network (col. 9, line 1 – col. 10, line 18; wherein based on the received metrics/statistics, polygon regions that reflect utilization of that specific cluster);
generating, based at least in part on the metric data, second utilization data that indicates a second utilization of the first wireless access technology within a second geographic area of the telecommunications network (col. 9, line 1 – col. 10, line 18; wherein based on the received metrics/statistics, tile sizes are generated to predict cell site zones);
generating, based at least in part on the first utilization data and the second utilization data, configuration data that identifies one or more locations within one or more of the first geographic area and the second geographic area to configure one or more network resources of the telecommunications network (col. 9, lines 15-55; wherein the tile data aids in generating the polygons where possible new cell sites may be deployed); and
causing one or more actions to occur to configure one or more network resources within the telecommunications network based, at least in part, on the configuration data (col. 11, lines 30-50; wherein the tile data and polygons give a recommendation of where to deploy new cell sites).
Regarding claims 2, 10 and 18 Thakur discloses the computer implemented method of claim 1, the system of claim 9 and the non-transitory computer-readable medium of claim 17, wherein the operations further comprise exposing an Application Programming Interface (API) utilized by the plurality of UEs to collect at least a portion of the metric data (herein API interpreted as the connections between computers or pieces of software, and as fig. 1B in Thakur shows the elements or computers in the system are connected to each other, and these connections allow the network data to be collected), wherein the API exposes functions for one or more of: a signal strength of a signal between an individual one of the UEs and an one or more of the network transceivers, a type of network that the individual one of the UEs is connected to, a received signal strength, and a reference signal (col. 5, lines 40-55, col. 14, lines 3-6; wherein signal strength is exposed and collected).
Regarding claims 3, 11 and 17 Thakur discloses the computer implemented method of claim 1, the system of claim 9 and the non-transitory computer-readable medium of claim 17, wherein the first access wireless technology is a 5G wireless access technology (col. 5, lines 1-3; 5G zones), and wherein generating the configuration data comprises determining that the first wireless technology is congested in the first (col. 5, lines 50-55; col. 9, lines 21-25; wherein an underserved and an overserved are can be determined), and identifying one or more 5G cells to add to the first geographic area (col. 9, lines 30-55; wherein a deployment location for a 5G cell can be identified).
Regarding claims 5 and 13 Thakur discloses the computer implemented method of claim 1, and the system of claim 9, wherein causing the one or more actions to occur comprises adding one or more 5G cells to the first geographic area (col. 9, lines 30-55; wherein a deployment location for a 5G cell can be identified).
Regarding claims 6 and 14 Thakur discloses the computer implemented method of claim 1, and the system of claim 9, wherein the operations further comprise: generating, based at least in part on the metric data, third utilization data that indicates a third utilization of a second wireless access technology within the first geographic area of the telecommunications network (col. 9, line 1 – col. 10, line 18; wherein based on the received metrics/statistics, tile sizes are generated to predict cell site zones); generating, based at least in part on the metric data, fourth utilization data that indicates a fourth utilization of the second wireless access technology within the second geographic area of the telecommunications network (col. 9, line 1 – col. 10, line 18; wherein based on the received metrics/statistics, tile sizes are generated to predict cell site zones); and wherein generating the configuration data is further based at least in part on the third utilization data and the fourth utilization data (col. 9, lines 15-55; wherein the tile data aids in generating the polygons where possible new cell sites may be deployed).
Regarding claims 7, 15 and 20 Thakur discloses the computer implemented method of claim 1, the system of claim 9 and the non-transitory computer-readable (col. 5, lines 30-35, col. 6, lines 28-33) that includes a graphic output comprising: a map of the telecommunications network that includes the first geographic area and the second geographic area (col. 4, lines 30-42); one or more first graphical indicators displayed within the map that indicates the first utilization (figs. 2A, 2B, 2C); and one or more second graphical indicators displayed within the map that indicates the second utilization (figs. 2A, 2B, 2C).
Regarding claims 8 and 16 Thakur discloses the computer implemented method of claim 1, and the system of claim 9, wherein the operations further comprise generating a message, wherein the message comprises a suggested location to add an additional network transceiver to the first geographic area (col. lines 16-38; recommended for future cell locations); and providing the message to a computing device (col. lines 16-38; shared between devices in the system).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thakur in view of Raj et al. (US Patent Application Publication 2020/0092732; hereinafter Raj).
Regarding claims 4 and 12 Thakur discloses the computer implemented method of claim 1, and the system of claim 9. Thakur fails to disclose, but Raj in the same field of endeavor discloses wherein generating the configuration data comprises determining that a first frequency band utilized by first UEs is congested in the first geographic area, determining that a second frequency band is uncongested within the first geographic area, and causing a first portion of first UEs to utilize the second frequency band (paragraphs 0016; wherein band usage per geo-area can be projected to determine a new cell location). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Thakur with the teachings of Raj in order to optimize current resource use (Raj: paragraph 0002).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPN 10,477,426 to Tiwari et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523. The examiner can normally be reached Monday - Thursday 6AM - 4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466

/JAE Y LEE/Primary Examiner, Art Unit 2466